Exhibit 10.1

 

LOGO [g918028g39q40.jpg]

May 3, 2015

CECO Environmental Corp.

4625 Red Bank Road

Cincinnati, Ohio 45227

Attention: Jeff Lang Chief Executive Officer

Commitment Letter – Amendment, Increase and Backstop Commitments

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 27, 2013
(as amended from time to time and as in effect on the date hereof, the “Credit
Agreement”), by and among CECO Environmental Corp., a Delaware corporation
(“you” or the “Company”), Bank of America, N.A. (“Bank of America”), as
administrative agent, and the lenders party thereto (the “Existing Lenders”).
Except as expressly provided herein, capitalized terms used in this letter
agreement (including the schedules and exhibits hereto, this “Commitment
Letter”) and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

You have advised Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS”) that you intend to acquire 100% of the equity interests
of PMFG, Inc. (the “Target” and such transaction, the “Acquisition”) using a
combination of your common stock and up to $66,150,000 of cash consideration.
You have also advised Bank of America and MLPFS that no financing other than the
financing described below will be required to finance the Acquisition (including
the refinancing of material indebtedness of the Target and its subsidiaries),
the payment of costs and expenses related to the Transaction (as hereinafter
defined) or the ongoing working capital and other general corporate needs of the
Company and its subsidiaries after the consummation of the Transaction. The
sources and uses for the financing of the Acquisition are as set forth on
Schedule I hereto.

In connection therewith, you have requested that Bank of America provide
commitments (i) for the full amount of the Additional Term Loan Facility (as
hereinafter defined) (the “Increase Commitment”), (ii) as necessary to replace
the commitments of Existing Lenders not consenting to the Amendment (as
hereinafter defined) (each such non-consenting Existing Lender, a
“Non-Consenting Lender”) and obtain the consent of the Required Lenders for
passage of the Amendment (but only to the extent necessary to obtain such
consent and only if the assignment of such commitments by Non-Consenting Lenders
can be obtained through the use of commercially reasonable efforts and is
permitted under the Credit Agreement) (the “Amendment Backstop Commitment”), and
(iii) if the commercially reasonable efforts of MLPFS fail to achieve the
structuring and arrangement of the Amendment and Increase (as hereinafter
defined), to provide the full amount of the Replacement Facilities (as
hereinafter defined) (the “Replacement Facilities Commitment”).

The senior credit facilities provided under the Credit Agreement after giving
effect to the Amendment and Increase or the Replacement Facilities are from time
to time referred to alternatively as the “Senior Credit Facilities.” The
Acquisition, the entering into and funding of the Senior Credit Facilities and
all related transactions (including, without limitation, the repayment in full
of the material indebtedness of the Target and its subsidiaries and, if the
Replacement Facilities are provided, the indebtedness under the



--------------------------------------------------------------------------------

Credit Agreement) are from time to time referred to collectively as the
“Transaction.” The Increase Commitment, Amendment Backstop Commitment and
Replacement Facilities Commitment are from time to time referred to collectively
as the “Commitments.”

You have also requested that MLPFS, as the sole lead arranger and sole
bookrunner,

(a) use its commercially reasonable efforts to structure and arrange an
amendment to the Credit Agreement (the “Amendment”) that (i) amends the
“Permitted Acquisition” definition in the Credit Agreement to allow the
Acquisition even though the Consolidated Leverage Ratio will not be 0.50 below
the required covenant compliance level after giving effect thereto, (ii) amends
Section 7.02(g)(i) to allow the Acquisition even though the aggregate
consideration will exceed $150,000,000, (iii) increases the maximum permitted
Consolidated Leverage Ratio (A) through June 29, 2016 to be 3.75 to 1.00,
(B) from June 30, 2016 through December 31, 2016 to be 3.50 to 1.00, (C) from
January 1, 2017 through September 30, 2017 to be 3.25 to 1.00 and (D) through
the remaining term of the Credit Agreement to be 3.00 to 1.00, (iv) amends
Section 7.03(f) to the extent necessary to permit the assumption of Chinese debt
reflected on Schedule I hereto, (v) amends the “Consolidated EBITDA” definition
in the Credit Agreement to allow the addback of certain cost savings anticipated
to be realized as a result of the Acquisition and (vi) amends such other terms
as you and we may mutually agree,

(b) use its commercially reasonable efforts to structure and arrange a new
$27,100,000 senior term loan facility (the “Additional Term Loan Facility” and
together with the Amendment, collectively, the “Amendment and Increase”)
pursuant to Section 2.15 of the Credit Agreement, which Additional Term Loan
Facility will have the pricing, tenor and amortization set forth on Exhibit A
hereto but will otherwise have the same terms as the existing Term Loan
Facility, and

(c) if the efforts contemplated above are unsuccessful, form a syndicate of
Lenders (as defined below) to provide senior credit facilities (the “Replacement
Facilities”) to refinance the senior credit facilities under the Credit
Agreement, which Replacement Facilities shall have the terms reflected in the
Credit Agreement as in effect on the date hereof and as contemplated to be
amended by the Amendment and Increase and all borrowings thereunder on the
Closing Date shall be subject only to the conditions precedent specified in
Section 2 of this Commitment Letter and Exhibit B hereto (other than clause
(xi) thereof).

 

  1. COMMITMENTS, ENGAGEMENT AND TITLES.

(a) Subject to the terms and conditions set forth in this Commitment Letter,

(i) Bank of America is pleased to advise you of its willingness to provide the
Commitments and to act as the sole administrative agent for the Senior Credit
Facilities, and

(ii) MLPFS is pleased to advise you of its willingness, in connection with the
Commitments, to act as the sole lead arranger and sole bookrunner for the Senior
Credit Facilities, and, in such capacity, to (A) use its commercially reasonable
efforts to (x) arrange and structure the Amendment and Increase, (y) obtain the
approvals for the Amendment from the Existing Lenders required under the Credit
Agreement, and (z) obtain commitments from Existing Lenders and other financial
institutions and lenders reasonably acceptable to MLPFS and you to provide the
Additional Term Loan Facility and (B) if such efforts are unsuccessful, form a
syndicate of financial institutions and other lenders for the Replacement
Facilities (such financial institutions and other lenders, the Existing Lenders
and the financial institutions and other lenders providing the Amendment and
Increase are from time to time alternatively referred to as the “Lenders”).

 

2



--------------------------------------------------------------------------------

(b) No additional agents, co-agents or arrangers will be appointed and no other
titles will be awarded without our prior written approval.

2. CONDITIONS. The Commitments of Bank of America hereunder and the undertaking
of MLPFS to provide the services described herein are subject to the
satisfaction of each (and only each) of the following conditions precedent:
(i) prior to and during the syndication of the Senior Credit Facilities, there
shall be no competing offering, placement or arrangement of any debt securities
or bank financing by or on behalf of the Company or any of its subsidiaries
except as you and we may otherwise agree in writing; and (ii) the satisfaction
of the conditions precedent set forth in Exhibit B hereto.

 

  3. SYNDICATION.

(a) You agree, until the Syndication Assistance Termination Date (as hereinafter
defined), to actively assist MLPFS in achieving a Successful Syndication (as
defined in the Fee Letter). Such assistance shall include (i) your providing and
using commercially reasonable efforts to cause your advisors to provide Bank of
America and MLPFS and the other Lenders upon request with all information
reasonably deemed necessary by Bank of America and MLPFS to complete the
structuring, arrangement and syndication of the Senior Credit Facilities,
including, but not limited to, information and evaluations prepared by you and
your advisors, or on your behalf, relating to the Transaction (including the
Projections (as hereinafter defined), the “Information”), (ii) your assistance
in the preparation of an Information Memoranda and other materials to be used in
connection with the structuring, arrangement and syndication of the Senior
Credit Facilities (collectively, the “Information Materials”), (iii) using your
commercially reasonable efforts to ensure that the structuring, arrangement and
syndication efforts of Bank of America and MLPFS benefit from your existing
banking relationships, and (iv) otherwise assisting Bank of America and MLPFS in
their structuring, arrangement and syndication efforts, including by making your
officers and advisors available from time to time upon reasonable advance notice
to attend and make presentations regarding the business and prospects of the
Company and its subsidiaries and the Target and its subsidiaries, as
appropriate, at one or more meetings of prospective Lenders, in each case, at
times and locations to be mutually agreed.

(b) It is understood and agreed that MLPFS will manage and control all aspects
of the structuring, arrangement and syndication of the Senior Credit Facilities
in consultation with you, including decisions as to the selection of prospective
Lenders and any titles offered to proposed Lenders, when commitments will be
accepted and the final allocations of the commitments among the Lenders. It is
understood that no Lender participating in the Senior Credit Facilities will
receive compensation from you in order to obtain its commitment or consent,
except on the terms contained in the Fee Letter. It is also understood and
agreed that the amount and distribution of the fees among the Lenders will be at
the sole and absolute discretion of Bank of America and MLPFS.

(c) Notwithstanding the right of MLPFS to structure, arrange and syndicate the
Senior Credit Facilities and receive commitments with respect thereto, (i) Bank
of America shall not be relieved, released or novated from its obligations
hereunder, including its obligation to fund its Commitments provided hereunder
on the date of consummation of the Transaction (the date of such consummation
and funding being referred to as the “Closing Date”), in connection with any
syndication, assignment or participation of the Senior Credit Facilities,
including its Commitment in respect thereof, until funding of the Senior Credit
Facilities on the Closing Date and (ii) Bank of America shall retain exclusive
control over all rights and obligations with respect to its Commitment in
respect of the Senior Credit Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred, in each case unless you otherwise agree in writing
(including, without limitation, pursuant to any revised version of this
Commitment Letter or an amendment or joinder hereto).

 

3



--------------------------------------------------------------------------------

(d) The provisions of this Section 3 shall remain in full force and effect until
the earliest of (i) ninety (90) days following the Closing Date, (ii) the
completion of a Successful Syndication, or (iii) the termination of this
Commitment Letter pursuant to the last paragraph hereof other than as a result
of the occurrence of the Closing Date (the “Syndication Assistance Termination
Date”).

 

  4. INFORMATION.

(a) You hereby represent, warrant and covenant that (i) all Information, other
than Projections, other forward looking statements and information of a general
economic or general industry nature, which has been or is hereafter made
available to Bank of America, MLPFS or the Lenders by you or any of your
representatives (or on your or their behalf) in connection with any aspect of
the Transaction, as and when furnished, is, when taken as a whole (including any
supplements made thereto), and will be, when taken as a whole (including any
supplements made thereto), complete and correct in all material respects, and
does not, when taken as a whole (including any supplements made thereto), and
will not, when taken as a whole (including any supplements made thereto),
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in any
material respect in light of the circumstances in which made, and (ii) all
financial projections concerning the Company and its subsidiaries or the Target
and its subsidiaries that have been or are hereafter made available to Bank of
America, MLPFS or the Lenders by you or any of your representatives (or on your
or their behalf) (the “Projections”) have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time made and at
the time the related Projections are made available to Bank of America, MLPFS or
the Lenders (it being understood that any such Projections are subject to
uncertainties and contingencies, some of which are beyond your control, that no
assurance can be given that any particular Projections will be realized, that
actual results may differ and that such differences may be material). You agree
to furnish us with further and supplemental information from time to time until
the Closing Date and, if requested by us, from time to time thereafter until the
Syndication Assistance Termination Date so that the representation and warranty
in the immediately preceding sentence is correct in all material respects on the
Closing Date and, if requested by us, until the Syndication Assistance
Termination Date so that the representation and warranty in the immediately
preceding sentence is correct in all material respects on the Closing Date and,
if further and supplemental information is requested pursuant to this sentence,
on such later date prior to the Syndication Assistance Termination Date on which
the Successful Syndication is completed as if the Information were being
furnished, and such representation and warranty were being made, on such date.
In issuing this commitment and in structuring, arranging and syndicating the
Senior Credit Facilities, Bank of America and MLPFS are and will be using and
relying on the Information without independent verification thereof.

(b) (i) You acknowledge that (A) MLPFS and/or Bank of America on your behalf
will make available Information Materials to the proposed syndicate of Lenders
by posting the Information Materials on IntraLinks, SyndTrak or another similar
electronic system and (B) certain prospective Lenders (such Lenders, “Public
Lenders”; all other Lenders, “Private Lenders”) may have personnel that do not
wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Company, the
Target, your or their respective affiliates or any other entity, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. If requested, you will assist us in preparing an additional version
of the Information Materials not containing MNPI (the “Public Information
Materials”) to be distributed to prospective Public Lenders.

(ii) Prior to distribution of any Information Materials (A) to prospective
Private Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (B) to prospective Public
Lenders, you shall provide us with a

 

4



--------------------------------------------------------------------------------

customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of MNPI therefrom. In addition, at our
request, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”.

(iii) You agree that MLPFS and/or Bank of America on your behalf may distribute
the following documents to all prospective Lenders, unless you advise MLPFS and
Bank of America in writing (including by email) within a reasonable time prior
to their intended distributions that such material should only be distributed to
prospective Private Lenders: (A) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(B) notifications of changes to the Senior Credit Facilities’ terms and
(C) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts and final versions
of the definitive documentation for the Senior Credit Facilities, whether in the
form of the Amendment and Increase or the Replacement Facilities (the
“Facilities Documentation”). If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then MLPFS and Bank of America
will not distribute such materials to Public Lenders without further discussions
with you. You agree (whether or not any Information Materials are marked
“PUBLIC”) that Information Materials made available to prospective Public
Lenders in accordance with this Commitment Letter shall not contain MNPI.

5. EXPENSES. By executing this Commitment Letter, you agree to reimburse Bank of
America and MLPFS from time to time on demand for all reasonable and documented
out-of-pocket fees and expenses (including, but not limited to, (a) the
reasonable, actual and documented fees, disbursements and other charges of
McGuireWoods LLP, as counsel to Bank of America and MLPFS, and, if reasonably
necessary, of one local counsel and one applicable regulatory counsel in each
relevant jurisdiction and (b) reasonable and documented due diligence expenses)
incurred in connection with the Senior Credit Facilities, the structuring,
arrangement and syndication thereof, the preparation of the Facilities
Documentation and any other aspect of the Transaction. You acknowledge that we
may receive a benefit, including without limitation, a discount, credit or other
accommodation, from counsel based on the fees such counsel may receive on
account of its relationship with us, including, without limitation, fees paid
pursuant hereto. MLPFS agrees to provide updates to you on a weekly basis with
respect to the approximate amount of fees, disbursements and other charges of
counsel incurred.

6. INDEMNIFICATION. You agree to indemnify and hold harmless Bank of America,
MLPFS, each Lender and each of their affiliates and their respective partners,
officers, directors, employees, agents, trustees, administrators, managers,
advisors and representatives (each, an “Indemnified Party”) from and against
(and will reimburse each Indemnified Party as the same are incurred for) any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one counsel to the Indemnified Parties, taken as a whole, and, if reasonably
necessary, of one local counsel and one applicable regulatory counsel in each
relevant jurisdiction to all such Indemnified Parties, taken as a whole, and,
solely in the case of a conflict of interest, one additional counsel to all
affected Indemnified Parties similarly situated, taken as a whole) that may be
incurred by or asserted or awarded against any Indemnified Party (collectively,
“Losses”), in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
matters contemplated by this Commitment Letter, the Transaction or any related
transaction or (b) the Senior Credit Facilities and any other concurrent or
subsequent financings or any use made or proposed to be made with the proceeds
thereof, except to the extent such Loss is found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted either from
(i) such Indemnified Party’s gross negligence or willful misconduct or (ii) a
breach in bad faith by such Indemnified Party of its obligations under this
Commitment Letter. In the case of an

 

5



--------------------------------------------------------------------------------

investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transaction is consummated. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you or your subsidiaries or
affiliates or to your or their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the Transaction, except
to the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted either from (x) such Indemnified Party’s
gross negligence or willful misconduct or (y) a breach in bad faith by such
Indemnified Party of its obligations under this Commitment Letter.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, except to the extent of direct, as
opposed to special, indirect, consequential or punitive, damages determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted either from (i) such Indemnified Party’s gross negligence or willful
misconduct or (ii) a breach in bad faith by such Indemnified Party of its
obligations under this Commitment Letter.

7. CONFIDENTIALITY. This Commitment Letter and the fee letter among you, Bank of
America and MLPFS of even date herewith (the “Fee Letter”) and the contents
hereof and thereof are confidential and may not be disclosed in whole or in part
to any person or entity except (a) to your officers, directors, employees,
affiliates, attorneys, accountants, agents and advisors who are informed of the
confidential nature of such information and are directed by you to keep such
information confidential, (b) if each of Bank of America and MLPFS consents in
writing to such proposed disclosure, (c) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or regulation (including, in the case of
this Commitment Letter, in filings with the Securities and Exchange Commission
and other applicable regulatory authorities and stock exchanges) or as requested
by a governmental authority (in which case you agree to inform us promptly
thereof to the extent lawfully permitted to do so), (d) the aggregate fee
amounts payable pursuant to the Fee Letter may be disclosed as part of any
financial statements and projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transaction to the extent customary or required in offering and marketing
materials for the Senior Credit Facilities and the Transaction and for customary
accounting purposes, including accounting for deferred financing costs, on a
confidential basis, and (e) you may disclose this Commitment Letter and the Fee
Letter (in redacted form with all fee amounts removed) on a confidential basis
to the board of directors, officers, attorneys and advisors of the Target in
connection with their consideration of the Transaction. Bank of America and
MLPFS hereby notify you that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”),
each of them is required to obtain, verify and record information that
identifies you, which information includes your name and address and other
information that will allow Bank of America or MLPFS, as applicable, to identify
you in accordance with the Act.

Each of Bank of America and MLPFS shall use all confidential information
provided to it by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter and
otherwise in connection with the transactions contemplated hereby and shall
treat confidentially all such information; provided, however, that nothing
herein shall prevent either Bank of America or MLPFS from disclosing any such
information (i) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (ii) upon the request or demand of any
governmental agency, regulatory authority or self-regulatory authority
(including, without limitation, bank and securities examiners) having, or
claiming to have, jurisdiction over, or authority to regulate or oversee, Bank
of America or MLPFS or any of their respective affiliates or upon the good faith

 

6



--------------------------------------------------------------------------------

determination by counsel that such information should be disclosed in light of
ongoing oversight or review by any governmental agency, regulatory authority or
self-regulatory authority having, or claiming to have, jurisdiction over Bank of
America or MLPFS or any of their respective affiliates, (iii) to the extent that
such information becomes publicly available other than by reason of disclosure
in violation of this agreement by Bank of America or MLPFS, (iv) to affiliates
of Bank of America or MLPFS and the directors, officers, employees, attorneys,
accountants, agents and advisors of Bank of America or MLPFS or any of their
respective affiliates who are informed of the confidential nature of such
information, (v) for purposes of establishing a “due diligence” defense, (vi) to
the extent that such information is received by Bank of America or MLPFS from a
third party that is not to Bank of America’s or MLPFS’s knowledge subject to
confidentiality obligations to you, (vii) to the extent that such information is
independently developed by Bank of America or MLPFS, (viii) to enforce its
rights hereunder, or (ix) to Lenders or potential Lenders, participants or
assignees subject to the acknowledgment and acceptance by such Lender or
prospective Lender, participant or assignee that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you, Bank of America
and MLPFS, including, without limitation, as agreed in any marketing materials)
in accordance with the standard syndication processes of Bank of America and/or
MLPFS or customary market standards for dissemination of such type of
information, and in the event of any electronic access through Intralinks,
SyndTrak, another website or similar electronic system or platform, which shall
in any event require “click through” or other affirmative action on the part of
the recipient to access such information and acknowledge its confidentiality
obligations in respect thereof, in each case on terms reasonably acceptable to
you, Bank of America and MLPFS. Notwithstanding anything to the contrary
contained herein, the obligations of Bank of America and MLPFS under this
paragraph shall remain in effect until the earlier of (x) the date one year from
the date hereof and (y) the Closing Date, at which point any confidentiality
undertakings under the Facilities Documentation shall supersede the provisions
of this paragraph.

 

  8. OTHER SERVICES.

(a) You acknowledge that Bank of America and MLPFS or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Bank of America and MLPFS agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you, the Target and
your and their respective affiliates with the same degree of care as they treat
their own confidential information. Bank of America and MLPFS further advise you
that they will not make available to you confidential information that they have
obtained or may obtain from any other customer. In connection with the services
and transactions contemplated hereby, you agree that Bank of America and MLPFS
are permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning you, the Target or any of your or its respective
affiliates that is or may come into the possession of Bank of America, MLPFS or
any of such affiliates.

(b) In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) (A) the arranging and other services described herein
regarding the Senior Credit Facilities are arm’s-length commercial transactions
between you and your affiliates, on the one hand, and Bank of America and MLPFS,
on the other hand, (B) you have consulted your own legal, accounting, regulatory
and tax advisors to the extent you have deemed appropriate, and (C) you are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) each of Bank of
America and MLPFS has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by the relevant parties, neither
Bank of America nor MLPFS has been, is, or will be acting as an advisor, agent
or fiduciary for you, any of your affiliates or any other person or entity and
(B) Bank of America and MLPFS have no obligation to you or your affiliates with

 

7



--------------------------------------------------------------------------------

respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (iii) Bank of America, MLPFS and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and Bank
of America and MLPFS have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against Bank of America and MLPFS with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

9. SURVIVAL.

(a) The provisions of Sections 5, 6, 7, 8, 9 and 10 of this Commitment Letter
shall remain in full force and effect regardless of whether any of the
Facilities Documentation shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking
hereunder.

(b) In the event the Closing Date occurs prior to the occurrence of the
Syndication Assistance Termination Date, your obligations to assist in the
structuring, arrangement and syndication of the Senior Credit Facilities set
forth in Section 3 and the representations, covenants and other provisions of
Section 4 with respect to the structuring, arrangement and syndication of the
Senior Credit Facilities shall remain in full force and effect until the
Syndication Assistance Termination Date.

10. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL; ETC. This Commitment
Letter and the Fee Letter shall be governed by, and construed in accordance
with, the laws of the State of New York; provided that (i) the interpretation of
the definition of “Material Adverse Effect” used in this Commitment Letter (and
whether or not a “Material Adverse Effect” has occurred) and (ii) the
determination of the accuracy of any Purchase Agreement Representations, and
whether as a result of any failure of such Purchase Agreement Representations to
be true and correct the Company has the right to terminate the Company’s or its
affiliates’ obligations under the Purchase Agreement (or the right not to
consummate the Acquisition pursuant to the Purchase Agreement), in each case,
shall be governed by, and construed and interpreted in accordance with the laws
of the State of Delaware (without giving effect to any choice or conflict of law
provision or rule). The Company irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against Bank of America, MLPFS, any Lender or any Indemnified Party
in any way relating to this Commitment Letter, the Fee Letter, the transactions
contemplated hereby or thereby or the actions of Bank of America or MLPFS in the
negotiation, performance or enforcement hereof or thereof, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Commitment Letter shall affect any
right that Bank of America, MLPFS or any Lender may otherwise have to bring any
action or proceeding relating to this Commitment Letter against the Company or
its properties in the courts of any jurisdiction. Each of you, Bank of America
and MLPFS hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter,
the transactions contemplated hereby and thereby or the actions of Bank of
America and MLPFS in the negotiation, performance or enforcement hereof or
thereof.

 

8



--------------------------------------------------------------------------------

  11. MISCELLANEOUS.

(a) This Commitment Letter and the Fee Letter may be executed in counterparts
which, taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by facsimile or other
electronic imaging means (including .pdf) shall be effective as delivery of a
manually executed counterpart thereof.

(b) This Commitment Letter and the Fee Letter embody the entire agreement and
understanding among Bank of America, MLPFS, you and your affiliates with respect
to the Senior Credit Facilities and supersedes all prior agreements and
understandings relating to the specific matters hereof. No party has been
authorized by Bank of America or MLPFS to make any oral or written statements
that are inconsistent with this Commitment Letter. This Commitment Letter is not
assignable by the Company without our prior written consent and is intended to
be solely for the benefit of the parties hereto and the Indemnified Parties.

12. ACCEPTANCE/EXPIRATION OF COMMITMENTS. This Commitment Letter and all
commitments and undertakings of Bank of America and MLPFS hereunder will expire
at 5:00 p.m. (New York time) on May 4, 2015 unless you execute this Commitment
Letter and the Fee Letter and return them to us prior to that time (which may be
by facsimile transmission), whereupon this Commitment Letter and the Fee Letter
(each of which may be signed in one or more counterparts) shall become binding
agreements. Thereafter, all commitments and undertakings of Bank of America and
MLPFS hereunder will expire on the earliest of (a) November 30, 2015, unless the
Closing Date occurs on or prior thereto, (b) the closing of the Acquisition
without the use of the Senior Credit Facilities, (c) the acceptance by the
Target or any of its affiliates of an offer for all or any substantial portion
of the capital stock or property and assets of the Target and its subsidiaries
other than as part of the Transaction, (d) the date you announce, or inform in
writing Bank of America or MLPFS, that the Acquisition is not proceeding and
(e) the date you terminate this Commitment Letter, at your election, if either
Bank of America or MLPFS breaches any of their obligations under this Commitment
Letter. In consideration of the time and resources that MLPFS and Bank of
America will devote to the Senior Credit Facilities, you agree that, except as
you and we may otherwise subsequently agree in writing, until such expiration,
you will not solicit, initiate, entertain or permit, or enter into any
discussions in respect of, any offering, placement or arrangement of any
competing debt securities or bank financing for the Company or any of its
subsidiaries with respect to the matters addressed in this Commitment Letter.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

If this letter agreement reflects our agreement, please indicate your acceptance
by signing in the space below.

 

Very truly yours, BANK OF AMERICA, N.A. By:

/s/ Joseph R. Jackson

Name: Joseph R. Jackson Title: Vice President MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED By:

/s/ D. Clay Hall

Name: D. Clay Hall Title: Director

 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

CECO ENVIRONMENTAL CORP. By:

/s/ Jason DeZwirek

Name: Jason DeZwirek Title: Chiarman



--------------------------------------------------------------------------------

SCHEDULE I

SOURCES AND USES

 

Sources and Uses (millions)

Sources

 

Amount

    

Uses

 

Amount

Revolving Credit Facility   $39.6      Purchase of Target   $147.0 Additional
Term Loan Facility   $27.1      Refinancing of Target Debt   $10.5 Stock Issued
to Target   $80.9      Assumption of Target China Debt   $6.9 Assumption of
Target China Debt   $6.9      Financing Fees   $11.0 Cash on CECO Balance Sheet
  $5.0      Change of Control Costs   $1.6 Cash on Target Balance Sheet   $17.5
        

 

      

 

Total Sources of Funds

$177.0

Total Uses of Funds

$177.0  

 

      

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERM LOAN FACILITY

Tenor: Same as existing Term Loans.

Applicable Rate:

 

Pricing

Level

  

Consolidated

Leverage Ratio

   Eurocurrency Rate
Loans     Base
Rate Loans   I    < 1.75 to 1.00      2.00 %      1.00 %  II    < 2.25 to 1.00
but ³ 1.75 to 1.00      2.25 %      1.25 %  III    < 2.75 to 1.00 but ³ 2.25 to
1.00      2.50 %      1.50 %  IV    < 3.25 to 1.00 but ³ 2.75 to 1.00      2.75
%      1.75 %  V    ³ 3.25 to 1.00      3.00 %      2.00 % 

Amortization: 5% per quarter.



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT TO CLOSING AND INITIAL FUNDING

The closing and extension of credit under the Senior Credit Facilities, in
addition to the conditions precedent set forth in the Commitment Letter, will be
subject to satisfaction of the following conditions precedent:

 

(i) Satisfactory Documentation. Subject to the Certain Funds Provisions (as
hereinafter defined), the negotiation, execution and delivery of Facilities
Documentation with respect to the Senior Credit Facilities consistent with the
Commitment Letter and reasonably satisfactory to the Company, MLPFS, Bank of
America, in its capacity as administrative agent under either the Credit
Agreement or the Replacement Facilities, as the case may be (in such capacity,
the “Administrative Agent”), and the Lenders. Without limitation of the
foregoing, the Administrative Agent shall receive (A) reasonably satisfactory
opinions of counsel to the Company and those of its subsidiaries serving as
either a “Borrower” or a “Guarantor” (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
documents for the Senior Credit Facilities) and of appropriate local counsel and
such corporate resolutions, certificates and other documents as the
Administrative Agent may reasonably require, (B) customary officers’
certificates, good standing certificates and other customary closing documents
(including, without limitation, certificates of insurance (along with related
endorsements), lien searches, resolutions and organizational documents), (C) a
certificate of the chief financial officer (or equivalent officer) of the
Company in substantially the same form as the form of certificate delivered on
the closing date of the Credit Agreement certifying that the Company and the
Company and its subsidiaries, taken as a whole, will be solvent after giving
effect to the Transaction and the incurrence of indebtedness related thereto and
(D) at least three business days prior to the Closing Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

 

(ii) Security. Subject to the Certain Funds Provisions, all filings,
recordations and searches necessary in connection with the liens and security
interests securing the obligations arising in connection with the Senior Credit
Facilities shall have been duly made (it being understood that the scope of the
assets of the Company and its subsidiaries subject to such liens and security
interests shall be the same as those contemplated by the Credit Agreement and
the Collateral Documents delivered in connection therewith but including the
assets of the Target and its subsidiaries, all of such assets, collectively, the
“Collateral”); all filing and recording fees and taxes shall have been duly paid
and MLPFS shall have received (x) evidence of the insurance maintained by the
Company and its subsidiaries, and the Administrative Agent shall have received
certificates naming the Administrative Agent and the Lenders as an additional
insured, in the case of liability insurance, and the Administrative Agent, on
behalf of the Lenders, as lenders’ loss payee, in the case of property insurance
and (y) reasonably satisfactory evidence that the Administrative Agent (on
behalf of the Lenders) shall have a valid and perfected first priority (subject
to certain exceptions to be set forth in the Facilities Documentation) lien and
security interest in the Collateral.

 

(iii)

Acquisition. The Acquisition shall have been consummated, or shall be
consummated substantially simultaneously with the Closing Date, in all material
respects in accordance with the terms of that certain Agreement and Plan of
Merger dated as of May 3, 2015 by and among the Company, the Target, TOP GEAR
ACQUISITION INC., a Delaware corporation, and TOP GEAR ACQUISITION II LLC, a
Delaware limited liability company, (including all schedules and exhibits
thereto, the “Purchase Agreement”), without giving effect to any modifications,



--------------------------------------------------------------------------------

  amendments, consents or waivers thereto that are material and adverse to the
interests of the Lenders, as reasonably determined by MLPFS, without the prior
consent of MLFPS, it being understood that any substantive material
modification, amendment, consent or waiver to (i) the Company Disclosure
Schedules (as defined in the Purchase Agreement), the Parent Disclosure
Schedules (as defined in the Purchase Agreement) or the definition of “Material
Adverse Effect” in the Purchase Agreement, (ii) the third party beneficiary
rights in the Purchase Agreement applicable to MLPFS and/or the Lenders
(including, without limitation, any substantive modification, amendment, consent
or waiver of any of the provisions referenced in Sections 9.5(c), 10.5 or 10.8
of the Purchase Agreement) or (iii) the governing law of the Purchase Agreement
shall in each case be deemed to be material and adverse to the interests of the
Lenders. As used in this Exhibit B, “Material Adverse Effect” has the meaning
set forth in the Purchase Agreement.

 

(iv) Material Adverse Effect. (A) Except as set forth in Section 5.8 of the
Parent Disclosure Schedules or in the Parent SEC Reports (as defined in the
Purchase Agreement) filed with the SEC since December 31, 2014 and publicly
available prior to the date of the Purchase Agreement, and except for the
transactions contemplated by the Purchase Agreement, since December 31, 2014,
there has not occurred any event, occurrence, condition, change, development,
set of facts or circumstances that has had or would reasonably be expected to
have a Material Adverse Effect on the Company, and (B) except as set forth in
Section 4.8 of the Company Disclosure Schedules or in the Company SEC Reports
(as defined in the Purchase Agreement) filed with the SEC since June 28, 2014
and publicly available prior to the date of the Purchase Agreement, and except
for the transactions contemplated by the Purchase Agreement, since June 28,
2014, there has not occurred any event, occurrence, condition, change,
development, set of facts or circumstances that has had or would reasonably be
expected to have a Material Adverse Effect on the Target.

 

(v) Absence of Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Company after reasonable
inquiry, threatened in writing, at law, in equity, in arbitration or before any
governmental authority, by or against the Company or any of its subsidiaries or
the Target or any of its subsidiaries or against any of their properties or
revenues that (A) could reasonably be expected to materially adversely affect
the Facilities Documentation or any of the transactions contemplated hereby, or
(B) would result in clause (iv) not being satisfied; provided, however, that the
foregoing shall not include any shareholder class action or derivative
litigation commenced against the Company or the Target since the date of the
Purchase Agreement and arising from allegations of breach of fiduciary duty of
the Company’s or the Target’s respective directors relating to their respective
negotiation and approval of the Purchase Agreement or from allegations of false
or misleading public disclosure by the Company or the Target with respect to the
Transaction, including, without limitation, the Purchase Agreement.

 

(vi) No Change in Information. All of the Information shall be complete and
correct in all material respects considered as a whole; and no new or additional
information, shall have been received or discovered by the Administrative Agent
or MLPFS regarding the Company or its subsidiaries, the Target or its
subsidiaries or the Transaction after the date of the Commitment Letter that,
either individually or in the aggregate, (A) would result in clause (iv) above
or clause (viii) below not being satisfied if such new information were deemed
to constitute a change or development for the purposes thereof or (B) could
reasonably be expected to materially and adversely affect the Senior Credit
Facilities or any other aspect of the Transaction, and nothing shall have come
to the attention of the Lenders to lead them to believe in good faith that any
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect after giving effect to any permitted supplements thereto on
or prior to the Closing Date.



--------------------------------------------------------------------------------

(vii) Financial Information. The Administrative Agent shall have received
(a) audited financial statements of each of the Company and its subsidiaries as
of December 31, 2014 and the Target and its subsidiaries as of June 28, 2014,
(b) all interim financial statements of each of the Company and its subsidiaries
and the Target and its subsidiaries from and the after the most recent fiscal
year end through the most recent quarter for which financial statements are
available which are not inconsistent with the Information provided to MLPFS
prior to the date the Commitment Letter is executed if such inconsistency would
result in clause (iv) above or clause (viii) below not being satisfied, (c) a
satisfactory quality of earnings report with respect to the Target and its
subsidiaries prepared by an independent certified public accountant acceptable
to the Lead Arranger (it being agreed that the quality of earnings report
delivered to the Lead Arranger on April 8, 2015, satisfies this condition) and
(d) pro forma consolidated financial statements as to the Company and its
subsidiaries giving effect to all elements of the Transaction to be effected on
or before the Closing Date, and forecasts prepared by management of the Company
of balance sheets, income statements and cash flow statements on a quarterly
basis for the fiscal year 2015 and on an annual basis for each fiscal year
thereafter during the term of the Senior Credit Facilities.

 

(viii) Maximum Total Leverage Ratio. MLPFS shall be satisfied that, on the
Closing Date after giving effect to all funding under the Senior Credit
Facilities and the Transaction, the Consolidated Leverage Ratio (to be defined
substantially consistently with the definition set forth in the Credit Agreement
but to include certain pro forma adjustments to be agreed per the Amendment)
shall be less than 3.50 to 1.00.

 

(ix) Accuracy of Representations / No Default. Subject to the Certain Funds
Provisions, (A) all of the representations and warranties in the Facilities
Documentation shall be true and correct in all material respects (or, to the
extent any such representation and warranty is modified by a materiality or
Material Adverse Effect standard, in all respects) as of the Closing Date and
(B) no event of default under the Senior Credit Facilities shall have occurred
and be continuing, provided that the condition in this clause (B) shall not be a
condition to the availability of the Senior Credit Facilities on the Closing
Date with respect to any event of default relating to the making of any
representation or warranty on the Closing Date other than a Specified
Representation or a Purchase Agreement Representation (as defined below).

 

(x) Minimum Marketing Period. Information Memoranda in form reasonably
satisfactory to MLPFS to be used in connection with the structuring, arrangement
and syndication of the Senior Credit Facilities and approved for disclosure to
the Lenders shall have been completed at least 30 business days prior to the
Closing Date, and MLPFS shall have been afforded a marketing period of at least
30 business days to seek to structure, arrange and syndicate the Senior Credit
Facilities.

 

(xi) Additional Commitment Amendment. If the Amendment and Increase is provided,
the satisfaction of the conditions precedent set forth in Section 2.15 of the
Credit Agreement with respect to an Additional Commitment Amendment (after
giving effect to the amendments contemplated in the Commitment Letter).

 

(xii) Payment of Fees and Expenses. Simultaneously with the closing and
extension of credit under the Senior Credit Facilities, the payment of all fees
and expenses to be payable pursuant to the Commitment Letter and the Fee Letter
(including the reasonable expenses of counsel for Bank of America and MLPFS),
limited, in the case of expenses, to those expenses for which a written request
has been made.



--------------------------------------------------------------------------------

Notwithstanding anything in the Commitment Letter or the Facilities
Documentation to the contrary, (i) the only representations and warranties
related to the Target and its subsidiaries in the Facilities Documentation the
accuracy of which will be a condition to the availability of the Senior Credit
Facilities on the Closing Date will be (A) such representations and warranties
regarding the Target and its subsidiaries in the Purchase Agreement as are
material to the interests of Administrative Agent and the Lenders, but only to
the extent that the Company or its affiliates have the right to terminate the
Company’s or its affiliates’ obligations under the Purchase Agreement (or the
right not to consummate the Acquisition pursuant to the Purchase Agreement) as a
result of a failure of such representations and warranties to be true and
correct (the “Purchase Agreement Representations”) and (B) the Specified
Representations (as defined below) and (ii) the terms of the Facilities
Documentation (including, without limitation, the conditions precedent to the
effectiveness thereof) will not impair availability of the Senior Credit
Facilities on the Closing Date if the conditions expressly set forth in
Section 2 of the Commitment Letter and this Exhibit B are satisfied (it being
understood that, to the extent a perfected security interest in any collateral
(the security interest in respect of which cannot be perfected by means of the
filing of a UCC financing statement, the making of a federal intellectual
property filing or delivery of possession of capital stock or other certificated
security) is not able to be provided on the Closing Date after the Company’s use
of commercially reasonable efforts to do so, the perfection of such security
interest in such collateral will not constitute a condition precedent to the
availability of the Senior Credit Facilities on the Closing Date, but a security
interest in such collateral will be required to be perfected after the Closing
Date pursuant to arrangements to be mutually agreed between the Company and the
Administrative Agent). For purposes hereof, “Specified Representations” mean the
representations and warranties relating to legal existence, good standing,
corporate power and authority; the authorization, execution and delivery, and
legality, validity and enforceability, of the Facilities Documentation; accuracy
of disclosure; the creation and perfection of liens (subject to the limitations
on perfection set forth above); Federal Reserve margin regulations; the
Investment Company Act; PATRIOT Act, OFAC and other anti-terrorism laws;
anti-corruption laws and sanctions; solvency; governmental approvals; no
violation of, or conflict with, applicable law that could reasonably be expected
to have a material adverse effect on the Facilities Documentation; and no
violation or conflict with charter documents or material debt agreements as it
relates to the Facilities Documentation. For the avoidance of doubt, the
foregoing provisions of this paragraph shall be referred to herein as the
“Certain Funds Provisions”.